        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 1 of 36



1    MICHAEL H. BOYAMIAN, SBN 256107
     michael@boyamianlaw.com
2    ARMAND R. KIZIRIAN, SBN 293992
     armand@boyamianlaw.com
3    BOYAMIAN LAW, INC.
     550 North Brand Boulevard, Suite 1500
4    Glendale, California 91203
     Telephone: (818) 547-5300
5    Facsimile: (818) 547-5678
6    Attorneys for Plaintiffs RAMON GARCIA,
     VICTOR RAMIREZ, ADRIAN VALENTE,
7    MARIO PINON, and MYNOR CABRERA,
     Individually and on Behalf of All Similarly Situated Individuals
8

9    Additional Counsel Listed on Following Pages

10                           UNITED STATES DISTRICT COURT

11                         NORTHERN DISTRICT OF CALIFORNIA

12    RAMON GARCIA, an individual;                Case No: 3:16-cv-04440-WHO
      VICTOR RAMIREZ, an                          [The Honorable William H. Orrick]
13    individual; ADRIAN VALENTE,
      an individual; MARIO PINON, an              CLASS ACTION
14    individual; MYNOR CABRERA,
      an individual; Individually, and on         NOTICE OF MOTION AND MOTION
15    Behalf of All Similarly Situated            FOR PRELIMINARY APPROVAL OF
      Individuals                                 PARTIAL CLASS ACTION
16                                                SETTLEMENT; MEMORANDUM OF
             Plaintiffs,                          POINTS AND AUTHORITIES IN
17                                                SUPPORT THEREOF
                    vs.
18                                                Date: June 26, 2019
      MACY'S WEST STORES, INC.,                   Time: 2:00 p.m.
19    an Ohio corporation; JOSEPH                 Courtroom: 2 (17th Floor)
      ELETTO TRANSFER, INC., a
20    New York corporation; XPO                   [CONCURRENTLY FILED WITH
      LOGISTICS, LLC, an Ohio                     DECLARATION OF MICHAEL H.
21    corporation; and DOES 1 through             BOYAMIAN ISO MOTION FOR
      25, Inclusive,                              PRELIMINARY APPROVAL; [PROPOSED]
22                                                ORDER]
             Defendants.
23                                                Action Filed: July 1, 2016
                                                  Complaint Removed: August 5, 2016
24                                                Trial: None currently Scheduled

25

26

27

28

     _____________________________________________________________________________________________
        Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
             Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 2 of 36



     LAW OFFICES OF THOMAS W. FALVEY
1    Thomas W. Falvey (SBN 65744)
     550 North Brand Boulevard, Suite 1500
2    Glendale, California 91203-1922
     Telephone: 818.547.5200
3    Facsimile: 818.500.9307
     E-mail:     thomaswfalvey@gmail.com
4
     JOSEPH M. LOVRETOVICH, SBN 73403
5    JML@jmllaw.com
     MYTHILY SIVARAJAH, SBN 252494
6    mythily@jmllaw.com
     JML LAW, APLC
7    5855 Topanga Canyon Blvd., Suite 300
     Woodland Hills, California 91367
8    Telephone: (818) 610-8800
     Facsimile: (818) 610-3030
9

10   Attorneys for Plaintiffs RAMON GARCIA,
     VICTOR RAMIREZ, ADRIAN VALENTE,
11   MARIO PINON, and MYNOR CABRERA,
     Individually and on Behalf of All Similarly Situated Individuals
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                ii
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 3 of 36




1    NOTICE OF MOTION AND MOTION TO ALL PARTIES AND THEIR
2    ATTORNEYS OF RECORD:
3          PLEASE TAKE NOTICE that on Wednesday, June 26, 2019 at 2:00 p.m.,
4    or as soon thereafter as the matter can be heard in Courtroom 2 of the United States
5    District Courthouse located at 450 Golden Gate Avenue, San Francisco, California
6    94102, before the Honorable William H. Orrick, Plaintiffs Adrian Valente, Mario
7    Pinon and Mynor Cabrera (“Plaintiffs”) will and hereby do move this Court for an
8    Order Granting Preliminary Approval of Partial Class Action Settlement.
9    Plaintiffs’ Motion is based on this Notice and the accompanying Memorandum of
10   Points and Authorities and exhibits thereto; the Declaration of Michael H.
11   Boyamian, and the respective exhibits thereto; the Proposed Order; this Court’s
12   files and records; and any other evidence, briefing, or argument properly before
13   this Court.
14         Plaintiffs filed this class action lawsuit to address a common occurrence in
15   today’s workplace during a time of high unemployment: the claim by employers
16   that individuals are not employees, but independent contractors. Plaintiffs alleged
17   that they, and the class they seek to represent, are employees of Macy’s West
18   Stores, Inc. (“Macy’s”), and XPO Last Mile, Inc. (“XPO”) (collectively
19   “Defendants”), and the Defendants consistently failed to pay the Plaintiffs and
20   their fellow truck drivers and helpers for all hours worked, and that they were not
21   provided meal and rest periods.
22         Plaintiffs’ counsel contacted numerous truck drivers and helpers and they
23   verified what Plaintiffs were claiming, namely, that they were not being paid what
24   they were owed, and that they were not being provided with the meal and rest
25   breaks to which they were entitled.
26         Defendants vehemently deny all allegations and deny that they are liable, in
27   any way, to Plaintiffs or the class that they seek to represent. Defendants assert
28   that Plaintiffs, and the class that they seek to represent, were employed by the
                                                1
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 4 of 36




1    businesses that XPO LM contracted with to provide delivery services and that the
2    Plaintiffs, and the class that they seek to represent, were not employed by either of
3    the Defendants.
4          This settlement follows this Court’s final approval of a partial settlement the
5    Court previously entered, which encompassed the time period of July 1, 2012 until
6    Defendant Joseph Eletto Transfer, Inc. no longer operated the Macy’s warehouse,
7    i.e., December 27, 2014. This partial class action settlement covers the remaining
8    time period from December 28, 2014, up until the Court grants preliminary
9    approval of the proposed class action settlement for which Plaintiffs now seek the
10   Court’s approval.
11         Class Counsel reviewed a substantial amount of documents, engaged in
12   protracted discovery efforts, and deposed several key XPO LM and Macy’s
13   managerial figures.
14         Plaintiffs, who ask this Court to appoint them as Class Representatives, have
15   negotiated a settlement that, if approved by the Court, will result in the payment of
16   three million five hundred thousand dollars ($3,500,000.00) to settle the class
17   claims at issue here. Plaintiffs now seek preliminary approval of this class action
18   settlement for the aforementioned remaining class period.
19         Plaintiffs believe the settlement is fair, reasonable, and adequate. They
20   respectfully request that the Court review the Settlement Agreement attached as
21   Exhibit “1” to the Declaration of Michael H. Boyamian (“Boyamian Dec.”), and
22   enter an order:
23         (1) granting preliminary approval of the proposed Settlement;
24         (2) conditionally certifying the Settlement Class for settlement purposes;
25         (3) approving the form, content and method of distribution of the Notice of
26   Class Action And Class Certification for Settlement Purposes and Verified Claim
27   Forms;
28
                                                2
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 5 of 36




1          (4) appointing Boyamian Law, Inc., Law Offices of Thomas W. Falvey, and
2    JML Law, APLC as Class Counsel;
3          (5) appointing plaintiffs Adrian Valente, Mario Pinon and Mynor Cabrera as
4    class representatives;
5          (6) appointing KCC Class Action Services, LLC as Settlement
6    Administrator;
7          (7) setting a filing deadline for Class Counsel’s motion requesting attorneys’
8    fees, costs, enhancement awards to Plaintiffs, which the Plaintiffs respectfully
9    request occur prior to the deadline for Class Members to file objections; and
10         (8) scheduling a hearing regarding Class Counsel’s request for attorney's
11   fees and costs, enhancement awards to Plaintiffs, and final approval of the
12   proposed Settlement.
13

14

15   Dated May 13, 2019                Respectfully Submitted,
                                       BOYAMIAN LAW, INC.
16                                     LAW OFFICES OF THOMAS W. FALVEY
17                                     JML LAW, APLC

18

19                                     By: /s/ Michael H. Boyamian
                                           Michael H. Boyamian
20                                         Attorneys for Plaintiffs and Putative Class
21

22

23

24

25

26

27

28
                                                3
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
            Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 6 of 36




1                                                 TABLE OF CONTENTS
2    I.       INTRODUCTION ...............................................................................................................3

3    II.      DEFINITIONS.....................................................................................................................4

4    III.     FACTUAL BACKGROUND AND THE PARTIES’ CONTENTIONS ............................7

5    IV.      PROCEDURAL BACKGROUND......................................................................................7

6    V.       TERMS OF THE SETTLEMENT ......................................................................................9

7    VI.      LEGAL ARGUMENT .........................................................................................................9

8             A.        Preliminary Approval of the Settlement is Appropriate. .........................................9

9                       1.         The Settlement is the Product of Informed, Non-Collusive

10                                 Negotiation.................................................................................................10

11                      2.         The Risks of Further Litigation Support Preliminary Approval. ...............11

12                      3.         The Settlement Falls Within the Range of Possible Approval. .................13

13                      4.         Plaintiffs’ Request for Attorneys’ Fees and Costs is Reasonable. .............15

14                      5.         Plaintiffs’ Proposed Enhancement Awards Are Reasonable. ....................17

15                      6.         The Settlement Administrator Costs are Reasonable.................................18

16            B.        The Class Should be Provisionally Certified. ........................................................18

17                      1.         Standards Governing Approval of Settlement Classes. .............................19

18                      2.         The Class Satisfies the Requirements of Rule 23(a)..................................19

19                      3.         The Class Meets the Requirements of Rule 23(b)(3).................................21

20                      4.         Summary of the Terms of the Proposed Settlement Agreement and

21                                 Release of Claims. .....................................................................................22

22   VII.     CONCLUSION ..................................................................................................................30

23

24

25

26

27

28
                                                   1
            Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
                 Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 7 of 36



                                              TABLE OF AUTHORITIES
1
                                                            CASES
2

3
     Bautista v. Harvest Management Sub,

4
       (C.D. Cal. 2013) No. 2:12-cv-10004 ................................................................... 14

5
     Campbell v. PricewaterhouseCoopers, LLP

6
       (E.D.Cal. 2012) 287 F.R.D. 615 .......................................................................... 18

7
     Ching v. Siemens Indus.,

8
       (N.D. Cal. 2013) 2013 U.S. Dist. LEXIS 169279 ............................................... 14

9
     Custom LED, LLC v. eBay, Inc.,

10
       (N.D. Cal. 2013) 2013 U.S. Dist. LEX1S 122022 ............................................... 21

11
     Dynamex Operations West, Inc. v. Superior Court,

12
       4 Cal. 5th 903 (2018) ........................................................................................... 11

13
     Hanlon v. Chrysler Corp.

14
       (9th Cir. 1998) 150 F.3d 1011........................................................................ 17-21

15
     Harris v. Vector Mktg. Corp.

16
       (ND. Cal. 2011) 2011 U.S. Dist. LEXIS 48878 .................................................... 9

17
     In re Heritage Bond Litig.,

18
       No. 02-ML-1475-DT(RCX), 2005 WL 1594389 ................................................ 15

19
     In re Med. X-Ray Film Antitrust Litig.,

20
       No. CV-93-5904, 1998 WL 661515 (E.D.N.Y. Aug. 7, 1998) ........................... 15

21
     In re Mercury Interactive Securities Litigation

22
       (9th Cir. 2010) 618 F.3d 988................................................................................ 15

23
     In re Tableware Antitrust Litig.

24
       (N.D. Cal. 2007) 484 F.Supp.2d 1078 ............................................................. 9, 12

25
     Knight v. Red Door Salons, Inc.,

26
       (N.D. Cal. 2009) 2009 U.S. Dist. LEXIS 11149 ................................................. 14

27
     Mazza v. Am. Honda Motor Co., Inc.

28
       (9th Cir. 2012) 666 F.3d 581................................................................................ 18
                                                1
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
         Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 8 of 36



     Officers for Justice v. CM! Serv. Comtnn of City & Cnty. of San Francisco
1
       (9th Cir. 1982) 688 F.2d 615............................................................................ 9, 12
2
     Ogbuehi v. Comcast of California/Colorado/Florida/ Oregon, Inc.,
3
       No. 2:13-CV-00672-KJM, 2015 WL 3622999 (E.D. Cal. June 9, 2015)............ 15
4
     Rodriguez v. W. Publ’g Corp.,
5
       (9th Cir. 2009) 563 F.3d 948................................................................................ 15
6
     Scott v. Bimbo Bakeries USA
7
       (ED. Pa. 2014) No. 2:10-cv-03154 ...................................................................... 13
8
     Torrisi v. Tucson Elec. Power Co.
9
       (9th Cir. 1993) 8 F.3d 1370.................................................................................... 9
10
     Van Vranken v. Atlantic Richfield Co.
11
       (N.D. Cal. 1995) 901 F.Supp. 294 ....................................................................... 16
12
     Vasquez v. Coast Valley Roofing, Inc.,
13
       266 F.R.D. 482 (E.D. Cal. 2010) ......................................................................... 15
14
     Vero v. Aaron Bros.,
15
       (N.D. Cal. 2013) 2013 U.S. Dist. LEX1S 178511 ............................................... 14
16
     Villegas v. J.P. Morgan Chase & Co.,
17
       (N.D. Cal. 2012) 2012 U.S. Dist. LEXIS 166704 ......................................... 10, 12
18
     Vizcaino v. Microsoft Corp.,
19
       290 F.3d 1043, 1048 (2002) ................................................................................. 15
20
     Wang v. Chinese Daily News, Inc.
21
       (C.D. Cal. 2005) 231 F.R.D. 602 ......................................................................... 21
22
                                                        STATUTES
23
     Federal Rules of Civil Procedure, Rule 23 ..................................................17, 18, 19
24
                                                       TREATISES
25

26
     Manual for Complex Litigation, Fourth §§ 21.632-33 ............................................ 17

27

28
                                                2
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
          Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 9 of 36




1                  MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     INTRODUCTION
3           Plaintiffs Adrian Valente, Mario Pinon and Mynor Cabrera (“Plaintiffs”)
4    seek preliminary approval of a settlement on behalf of themselves and the Putative
5    Class comprised of all individuals who performed services as Drivers and/or
6    Helpers delivering Macy’s products and/or furnishings, who did not sign a
7    Delivery Service Agreement with Defendants Macy’s West Stores, Inc., and/or
8    XPO Last Mile, Inc. (“Defendants” or “Macy’s” or “XPO”) (Plaintiffs and
9    Defendants together as the “Parties”), and who were tendered loads at the location
10   identified as the Macy’s Logistic and Operations Distribution Center, 1208
11   Whipple Road, Union City, California 94587, between December 28, 2014 and the
12   Preliminary Approval Date (“Putative Class” or “Putative Class Members”).
13          Plaintiffs allege that they and the Putative Class Members were misclassified
14   as independent contractors while performing services for Defendants, and therefore
15   were denied the protections of the California Labor Code. Plaintiffs therefore
16   alleged claims for unpaid wages, minimum wages, overtime pay, interest thereon,
17   wage statement and waiting time penalties, and other legal and equitable relief, as
18   well as reasonable attorneys’ fees and costs.
19          The main terms of the Settlement are as follows:
20          a.     XPO LM agreed to pay three million five hundred thousand dollars
21   and zero cents ($3,500,000.00) (“Gross Settlement Amount”) on behalf of
22   Defendants to settle the Action, which shall include the amounts paid to Putative
23   Class Members, court-approved attorneys’ fees and costs, the class representatives
24   as enhancement awards, the LWDA, and court-approved costs of settlement
25   administration.
26          b.     Putative Class Members will receive a portion of the Net Settlement
27   Amount as long as they do not opt out of the Settlement by submitting valid and
28   timely exclusion forms to the Settlement Administrator, as set forth below and as
                                                 3
          Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
               Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
           Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 10 of 36




1    explained in the Notice of Class Action Settlement (“Notice”). Putative Class
2    Members will also be given the opportunity to submit a Verified Claim Form in
3    order to specify the number of days they worked for Defendants during the period
4    covered by this settlement.
5             The Settlement Agreement, including all exhibits, is attached as Exhibit “1”
6    to the Declaration of Michael H. Boyamian in Support of Plaintiffs’ Motion for
7    Preliminary Approval of Class Action Settlement (“Boyamian Dec.”), filed
8    herewith.
9    II.      DEFINITIONS
10            a.     “Action” refers to the state court action filed in the Superior Court of
11   California, County of Alameda, entitled “RAMON GARCIA, an individual,
12   VICTOR RAMIREZ, an individual, ADRIAN VALENTE, an individual, MARIO
13   PINON, an individual, and MYNOR CABRERA, an individual, Individually and
14   on Behalf of All Similarly Situated Individuals, Plaintiffs, v. MACY'S WEST
15   STORES, INC., an Ohio corporation, JOSEPH ELETTO TRANSFER, INC., a
16   New York corporation, XPO LOGISTICS, LLC, an Ohio corporation, and DOES 1
17   through 25, Inclusive, Defendants, Case Number RG16821800. The Action was
18   removed to federal court by XPO Last Mile, Inc. on August 5, 2016, Case Number
19   4:16-cv-04440-YGR. On September 6, 2016, the Action was deemed related to the
20   Carter v. XPO Last Mile, Inc. (Case Number 16-cv-01231-WHO) case and
21   thereafter was reassigned to the Honorable William H. Orrick.
22            b.     “Class Period” shall mean from December 28, 2014 through and up to
23   the time this Court enters preliminary approval of the Settlement.
24            c.     “Class Representative(s)” shall refer to Plaintiffs Adrian Valente,
25   Mario Pinon, and Mynor Cabrera.
26            d.     “Class Representative Enhancement” shall refer to a payment to the
27   Class Representatives for their services in this Action and as consideration for their
28   general release of all individual claims against Defendants. This payment is
                                                   4
            Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
                 Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 11 of 36




1    subject to Court approval and shall not exceed $5,000 for each Class
2    Representative.
3          e.     “Court” refers to the United States District Court, Northern District of
4    California, the Honorable William H. Orrick presiding.
5          f.     “Defense Counsel” shall refer to Fraser A. McAlpine and Adam L.
6    Lounsbury of Jackson Lewis PC for both XPO Last Mile, Inc. and Macy’s West
7    Stores, Inc., and Michael C. Christman of Macy’s Law Department for Defendant
8    Macy’s West Stores, Inc.
9          g.     “Gross Settlement Amount” means the sum of Three Million Five
10   Hundred Thousand dollars and zero cents ($3,500,000.00) that XPO LM agrees to
11   pay on behalf of Defendants to settle this lawsuit and shall include attorneys' fees
12   and costs (not to exceed 33 1/3% of the Gross Settlement Amount in attorneys' fees
13   and $50,000 in attorney costs), the amounts distributed to Settlement Class
14   Members from the Net Settlement Amount, payment to the Labor Workforce and
15   Development Agency for Plaintiffs’ Cause of Action for Penalties under the
16   Private Attorneys General Act (hereinafter “PAGA Payment”), the Class
17   Representative Enhancements, and Settlement Administrator Costs. In no event
18   shall Defendants pay or owe more than Three Million Five Hundred Thousand
19   dollars and zero cents ($3,500,000.00) to fund the Gross Settlement Amount.
20         h.     “Net Settlement Amount” shall be the remainder of the Gross
21   Settlement Amount after deductions from the Gross Settlement Amount for
22   attorneys’ fees and costs (not to exceed 33 1/3% of the Gross Settlement Amount
23   in attorneys’ fees and $50,000 in costs), the Class Representative Enhancements,
24   PAGA Payment, and Settlement Administrator Costs. The Net Settlement Amount
25   shall be established by the Settlement Administrator for the benefit of Settlement
26   Class Members and Settlement Class Members shall be paid from the Net
27   Settlement Amount.
28         i.     “Notice” shall mean the Notice of Class Action Settlement,
                                                5
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 12 of 36




1    substantially in the form attached as Exhibit “A” to the Settlement Agreement,
2    which is itself attached as Exhibit “1” to the Boyamian Declaration. The
3    Settlement Administrator will mail the Notice to each Putative Class Member
4    explaining the terms of the Settlement. Exhibit “A” is the notice approved by the
5    Parties and subject to Court approval.
6          j.     “Plaintiffs’ Counsel” shall collectively refer to Michael H. Boyamian,
7    and Armand R. Kizirian of Boyamian Law, Inc., Thomas W. Falvey of the Law
8    Offices of Thomas W. Falvey, and Joseph M. Lovretovich and Mythily Sivarajah
9    of JML Law, APLC.
10         k.     “Preliminary Approval Date” means the date the Order Granting
11   Preliminary Approval of Proposed Class Action Settlement is entered by the Court.
12         l.     “Putative Class” or “Putative Class Member” are defined as all
13   individuals who performed services as Drivers and/or Helpers delivering Macy’s
14   products and/or furnishings, who did not sign a Delivery Service Agreement with
15   Defendants Macy’s West Stores, Inc., and/or XPO Last Mile, Inc., and who were
16   tendered loads at the location identified as the Macy’s Logistic and Operations
17   Distribution Center, 1208 Whipple Road, Union City, California 94587, between
18   December 28, 2014 and the Preliminary Approval Date.
19         m.     “Settlement” or “Settlement Agreement” shall mean the Joint
20   Stipulation of Class Action Settlement and Release.
21         n.     “Settlement Administrator” shall be a third-party claims administrator
22   agreed upon by the Parties to perform the customary duties of a settlement
23   administrator including, but not limited to, the duties enumerated in this Settlement
24   Agreement.
25         o.     “Settlement Administrator Costs”, as outlined in the Settlement
26   Agreement marked as Exhibit “1” to the Boyamian Declaration, shall mean the
27   total of all costs actually incurred by the Settlement Administrator in order to make
28
                                                6
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 13 of 36




1    all payments owed to Settlement Class Members and otherwise perform the duties
2    reasonably necessary to administer the Settlement.
3             p.     “Settlement Class Member” shall mean a Putative Class Member who
4    does not timely opt out of the Settlement and shall include the Class
5    Representatives.
6    III.     FACTUAL BACKGROUND AND THE PARTIES’ CONTENTIONS
7             Defendant Macy’s West Stores, Inc. owns and operates retail department
8    stores in California under the name “Macy’s.” XPO LM is a Georgia corporation
9    doing business in California. It provides logistics services for Macy’s, including
10   arranging for the delivery of certain consumer products and home furnishings that
11   are sent out for delivery to consumers from the Macy’s Logistic and Operations
12   Distribution Center,1208 Whipple Road, Union City, California 94587.
13            There are approximately 300 Putative Class Members who currently or
14   formerly delivered those products and furnishings as Drivers of or Helpers on the
15   trucks making deliveries tendered at the Whipple Road location. Declaration of
16   Michael H. Boyamian in Support of Plaintiffs’ Motion for Preliminary Approval of
17   Class Action Settlement (“Boyamian Decl.”), ¶ 16. Plaintiffs claim that those
18   Drivers and Helpers were Defendants’ employees and that they were not properly
19   paid wages under California law. Defendants maintain that those Drivers and
20   Helpers were not their employees; for that reason and others, the Defendants
21   contend that they cannot be liable for the allegedly unpaid wages, penalties, or
22   other damages, that are sought in this action.
23   IV.      PROCEDURAL BACKGROUND
24            On July 1, 2016, Plaintiffs filed this case in Alameda County Superior Court
25   on behalf of California residents who are or have been utilized as Drivers and
26   Helpers by Defendants during the period commencing July 1, 2012 through the
27   present. Boyamian Decl., ¶ 7.
28
                                                   7
            Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
                 Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 14 of 36




1          The Complaint states the following causes of action: (1) Unpaid Wages; (2)
2    Failure to Pay Minimum Wage; (3) Failure to Pay Overtime Compensation; (4)
3    Failure to Provide Meal and Rest Periods; (5) Failure to Furnish Accurate Wage
4    and Hour Statements; (6) Waiting Time Penalties; (7) Indemnification; (8)
5    Conversion; and (9) Unfair Competition.
6          On August 5, 2016, Defendant XPO removed this case to the United States
7    District Court for the Northern District of California. On September 6, 2016, the
8    case was deemed related to the Carter v. XPO Last Mile, Inc., case number 3:16-
9    cv-01231-WHO, and reassigned to the Honorable William H. Orrick. On January
10   3, 2017, Kramer v. XPO Last Mile, Inc., case number 3:16-cv-07039-WHO was
11   also deemed to be related to the Carter action and this action, and therefore
12   reassigned to the Honorable William H. Orrick. The parties of these three related
13   actions have since been coordinating with each other, to a limited extent, in
14   moving this litigation forward. The three cases, however, remain distinct and have
15   not been consolidated.
16         Plaintiffs’ Counsel has conducted a thorough investigation into the relevant
17   facts and legal claims. Plaintiffs’ Counsel closely reviewed the data provided by
18   Defendants, and consulted with an expert, in advance of mediation to determine
19   the amount of damages potentially available to Putative Class Members.
20   Boyamian Decl., ¶¶ 15-21. Class Counsel also contacted and extensively
21   interviewed Putative Class Members.
22         Mediation was conducted with private neutral Michael Dickstein on two
23   occasions: October 25, 2018 in San Francisco, California and November 13, 2018
24   in Toronto, Ontario, Canada. Counsel for the Parties fully briefed their positions to
25   the mediator. After two, full days of extensive arms-length negotiations among the
26   Parties, the Parties were able to reach an agreement in principal. Following the
27   mediation, the parties continued to negotiate extensively and the Parties finalized
28   the terms of the agreement in late March of 2019. Boyamian Decl., ¶ 10.
                                                8
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
          Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 15 of 36




1            This class action settlement follows an earlier class action settlement in this
2    case. The prior settlement, which this Court approved, covers the portion of the
3    class period, from December 28, 2014 to the present. This Settlement
4    encompasses the second half of the statutory limitations period, when Defendant
5    Eletto ceased arranging deliveries at the Macy’s warehouse and when Defendant
6    XPO Last Mile, Inc., began arranging deliveries of Macy’s products from that
7    location, i.e., from December 28, 2014, through to the Preliminary Approval Date.
8    Boyamian Decl., ¶¶ 9-10; Settlement Agreement, ¶ 1(c) and (s).
9            Based on an independent investigation and evaluation, Plaintiffs’ Counsel
10   are of the opinion that the Settlement with Defendants for the consideration and on
11   the terms set forth in the Settlement Agreement is fair, reasonable, and adequate,
12   and is in the best interests of the Putative Class Members, in light of all known
13   facts and circumstances, including the risk of significant delay, the risk that if this
14   matter is litigated a class may not be certified by the Court or that it may later be
15   decertified, the risk that Defendants will prevail on their defenses, as well as
16   potential appellate issues. Boyamian Decl., ¶¶ 11-15.
17   V.      TERMS OF THE SETTLEMENT
18           The complete Settlement Agreement, along with its exhibits, is attached as
19   Exhibit “1” to the Declaration of Michael H. Boyamian, filed concurrently
20   herewith.
21   VI.     LEGAL ARGUMENT
22           A.     Preliminary Approval of the Settlement is Appropriate.
23           The dismissal or compromise of a class action requires court approval. Fed.
24   R. Civ. P. 23(e). Approval involves a two-step process in which the Court first
25   determines whether a proposed class action settlement warrants preliminary
26   approval and, if so, directs that notice be sent to proposed class members, reserving
27   closer scrutiny for the final approval hearing. See Harris v. Vector Mktg. Corp.
28   (ND. Cal. 2011) 2011 U.S. Dist. LEXIS 48878, 23-24. Approval of a class action
                                                  9
           Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
                Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 16 of 36




1    settlement rests in the discretion of the Court, which should ultimately determine
2    whether the settlement is fundamentally fair, adequate, and reasonable to the Class.
3    See Torrisi v. Tucson Elec. Power Co. (9th Cir. 1993) 8 F.3d 1370, 1375.
4          A court should grant preliminary approval of a settlement if it “appears to be
5    the product of serious, informed, non-collusive negotiations, has no obvious
6    deficiencies, does not improperly grant preferential treatment to class
7    representatives or segments of the class, and falls within the range of possible
8    approval.” See In re Tableware Antitrust Litig. (N.D. Cal. 2007) 484 F.Supp.2d
9    1078, 1079. A court should also apply its discretion in light of the judicial policy
10   favoring settlement of complex class action litigation. See, e.g., Officers for
11   Justice v. CM! Serv. Comtnn of City & Cnty. of San Francisco (9th Cir. 1982) 688
12   F.2d 615, 625 (“[I]t must not be overlooked that voluntary conciliation and
13   settlement are the preferred means of dispute resolution. This is especially true in
14   complex class action litigation. . .”). As discussed below, application of the
15   relevant factors to this case supports preliminary approval.
16                1. The Settlement is the Product of Informed, Non-Collusive
17                   Negotiation.
18         Adequate discovery and the use of an experienced mediator support the
19   conclusion that settlement negotiations were informed and non-collusive. See
20   Villegas v. J.P. Morgan Chase & Co., (N.D. Cal. 2012) 2012 U.S. Dist. LEXIS
21   166704, *1546. That is what happened here.
22         During the past two years, the parties exchanged significant amounts of class
23   discovery, and each conducted an extensive investigation of the factual allegations
24   involved in this case. Numerous depositions were taken, including the depositions
25   of at least six corporate officers of Defendants that were scattered throughout the
26   country. Boyamian Decl., ¶¶ 12-14, 25-29, 31.
27         Additionally, in preparation for and during the mediation, the parties
28   apprised the other of their respective factual contentions, legal theories and
                                               10
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 17 of 36




1    defenses. Consequently, extensive and informed, arms-length negotiations
2    occurred during two, full-day mediation sessions with experienced mediator,
3    Michael Dickstein. Those sessions were held on October 25, 2018, and November
4    13, 2018. The Parties were able to reach a Settlement that was based upon the
5    mediator’s advice and guidance, Class Counsel’s experience in the Fuentes v.
6    Macy’s litigation, and the information and negotiations that informed the earlier
7    Garcia, et al. v. Macy’s settlement involving Defendant Eletto. Although the
8    Parties agreed upon a settlement figure on November 13, 2018, negotiations
9    regarding the the specific terms of the agreement continued into March of 2019.
10   Boyamian Decl., ¶ 10.
11         Here, the Settlement Agreement was reached through arm’s-length
12   negotiations by experienced counsel familiar with the applicable law, class action
13   litigation, and the facts of this case. The settlement was the product of well-
14   informed, non-collusive negotiations and mediation.
15                2. The Risks of Further Litigation Support Preliminary Approval.
16         Plaintiffs allege that Defendants improperly classified the Putative Class
17   Members as independent contractors exempt from minimum wage, overtime, meal
18   and rest period laws, and the wider protections of California Labor Code § 1171.
19   Although Plaintiffs believe they have a strong case, further litigation carries
20   numerous risks and obstacles for Plaintiffs and Putative Class Members, as
21   described below. Boyamian Decl., ¶ 14.
22         First, Plaintiffs may not be able to certify the Putative Class under Rule
23   23(b). Plaintiffs largely rely on the Defendants’ uniform business practices that
24   treat the Putative Class Members as non-employees or independent contractors to
25   establish both commonality and predominance. Plaintiffs will also argue that other
26   common issues also predominate, such as whether the job expectations and degree
27   of control exercised by Defendants upon the Drivers and Helpers are uniform
28   across the Class.
                                               11
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 18 of 36




1          Plaintiffs believe that Drivers and Helpers have strong claims that they were
2    misclassified as independent contractors because they were under the constant
3    supervision and control of Defendants throughout their daily activities, among
4    other things, wearing uniforms, and being told to inform customers that they were
5    making deliveries on behalf of Defendants. Boyamian Decl., ¶ 13. Moreover,
6    Plaintiffs allege that the Putative Class Members were also evaluated and graded
7    for their delivery performance or effectiveness through a variety of metrics
8    implemented by Defendants. Plaintiffs report that those metrics determined
9    whether Drivers and Helpers, were meeting Defendants’ expectations or needed to
10   be coached, counseled, or disciplined.
11         Plaintiffs’ contend, the California Supreme Court’s recent Dynamex
12   Operations West, Inc. v. Superior Court decision in April 2018 provided further
13   legal support to Plaintiff’s misclassification claim. Dynamex Operations West, Inc.
14   v. Superior Court, 4 Cal. 5th 903 (2018). In Dynamex, the Court found that the
15   defendant was unable to meet its burden under the second prong of the ‘ABC’ test.
16   Id. at 965. There, a class of delivery drivers had alleged that they had been
17   misclassified as independent contractors by Dynamex, i.e. the hiring entity. Id.
18   The Court concluded that Dynamex’s entire business was that of a delivery service
19   because, “[a]s a general matter, Dynamex obtains the customers for its deliveries,
20   sets the rate that the customers will be charged, notifies the drivers where to pick
21   up and deliver the packages, tracks the packages, and requires the drivers to utilize
22   its tracking and record-keeping system.” Id. at 965-966.
23         Plaintiffs contend, these facts are analogous to the services Class Members
24   provided to XPO and Macy’s. Defendants maintain that Dynamex does not pave
25   the way to class certification in this case, and contend that they will overcome the
26   ABC Test and prove that the Putative Class Members were not employees of either
27   Defendant, if the case is tried.
28
                                               12
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 19 of 36




1           Even if Plaintiffs can show that Drivers and Helpers were not independent
2    contractors, Defendants can assert numerous defenses regarding liability and
3    damages. For instance, Defendants contend that the businesses with which they
4    contracted to perform delivery services employed Putative Class Members. With
5    regard to Plaintiffs’ claims for wage statement and waiting time penalties, both
6    claims are derivative of Plaintiffs’ primary wage claims. Thus, Plaintiffs would
7    recover nothing for themselves, or the Class, if the underlying claims are
8    unsuccessful. Boyamian Decl., ¶ 21.
9           The Defendants’ positions in this litigation may result in no recovery for
10   Plaintiffs or the Putative Class Members or protracted appeals and significant risks
11   to meaningful recovery for the Putative Class Members. Consequently, the
12   benefits of the settlement greatly outweigh the risks of continuing to litigate the
13   issues in this case.
14                 3. The Settlement Falls Within the Range of Possible Approval.
15          In deciding whether the proposed settlement is adequate and falls within the
16   range of possible approval, “courts primarily consider plaintiffs’ expected recovery
17   balanced against the value of the settlement offer”, while taking into account the
18   risks of continuing litigation. See In re Tableware Antitrust Litig. 484 F.Supp.2d at
19   1080. Courts should recognize that “the agreement reached normally embodies
20   compromise; in exchange for the saving of cost and elimination of risk, the Parties
21   each gave up something they might have won had they proceeded with litigation.”
22   Officers for Justice, 688 F.2d at 624, (internal quotations and citation omitted).
23   “[I]t is well-settled law that a cash settlement amounting to only a fraction of the
24   potential recovery does not per se render the settlement inadequate or unfair.
25   Rather, the fairness and the adequacy of the settlement should be assessed relative
26   to risks of pursuing the litigation to judgment.” Villegas, 2012 -U.S. Dist. LEXIS
27   166704 at 96 (internal quotations and citations omitted).
28
                                               13
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 20 of 36




1          Here, the Settlement is fair, adequate, and well within the range of possible
2    approval. Without conceding that any adverse rulings would be justified, Plaintiffs
3    recognize the risk of such outcomes as described above. If Defendants were able
4    to prove that the Putative Class Members are not employees or properly classified
5    as independent contractors, then the value of the case would be zero. All of
6    Plaintiffs’ claims and damages rely upon this threshold issue. Boyamian Decl., ¶¶
7    14, 21.
8          If Plaintiffs are able to demonstrate that Drivers and Helpers are employees,
9    not independent contractors, then the value of Plaintiffs’ claims depend principally
10   on the number of hours worked by Putative Class Members, the frequency at
11   which meal and rest breaks were missed, and derivative penalties. Plaintiffs’
12   calculate damages as ranging from $0, if they cannot prevail on the threshold
13   independent contractor versus employee issue, to approximately $15,000,000, if
14   Plaintiffs are able to prevail on all claims. Boyamian Decl., ¶¶ 15-19.
15         In order to properly value the claims at issue, however, these figures must be
16   reduced according to the likelihood that Plaintiffs will prevail on their motion for
17   class certification. Moreover, even if class certification is granted, the figures must
18   be further be reduced according to the likelihood that Plaintiffs will ultimately be
19   able to prevail on the merits. As set forth above, for the purposes of settlement
20   only, Plaintiffs acknowledge that this case may face significant hurdles at both the
21   certification and the liability phases of the litigation. Boyamian Decl., ¶ 23.
22         Based on the foregoing, the Settlement will result in a fair and reasonable
23   award to Putative Class Members in light of the litigation risks. The net amount to
24   be paid to the Class under the proposed Settlement (after payment of Class
25   Counsel’s attorneys’ fees and costs, Settlement Administration Costs, and the
26   Class Representative Enhancements), will be at least $2,249,000.00. The average
27   Putative Class Member payout under this amount would be approximately
28   $7,500.00. Id. Thus, the Settlement avoids the risks of litigation while ensuring
                                               14
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 21 of 36




1    that Settlement Class Members receive substantial consideration for a release of
2    their claims. The Settlement also affords relief to Settlement Class Members who
3    likely would not have pursued individual claims. Id.
4          Under the circumstances, the amount of the settlement is fair, adequate and
5    reasonable. See Scott v. Bimbo Bakeries USA (ED. Pa. 2014) No. 2:10cv03154
6    (ECF No. 174) (approving a settlement of wage and hour claims for payments of
7    $900 to each current driver and $450 to each former driver, plus $12,500
8    enhancement payments); Vero v. Aaron Bros., (N.D. Cal. 2013) 2013 U.S. Dist.
9    LEX1S 178511 (granting preliminary approval of settlement of wage and hour
10   claims where the average recovery would be between approximately $28 and $45);
11   Bautista v. Harvest Management Sub, (C.D. Cal. 2013) No. 2:12-cv-10004 (ECF
12   No. 60) (preliminarily approving a $2.2 million settlement of wage-and-hour
13   violation claims of 14,000-member class).
14         The plan of allocation is also fair and reasonable. The Settlement provides
15   that the settlement fund shall be allocated based on the number of days Putative
16   Class Members worked during the Class Period, a plan of allocation that is more
17   precise than a weekly allocation method. See, e.g., Ching v. Siemens Indus., (N.D.
18   Cal. 2013) 2013 U.S. Dist. LEXIS 169279, at *19 (granting preliminary approval
19   of settlement and finding that weeks worked was a reasonable basis for allocating
20   individual payments). Those Settlement Class Members who return verified claim
21   forms will get paid in an amount of their pro rata share of the settlement fund;
22   those who do nothing will take equally with all other Settlement Class Members
23   who do nothing. Either way, the Settlement Class Members will be treated
24   equitably and given an option as to how their shares will be calculated.
25                4. Plaintiffs’ Request for Attorneys’ Fees and Costs is Reasonable.
26         The Settlement provides that, prior to the final approval hearing, Class
27   Counsel may petition the Court for an award of fees in an amount not to exceed
28   $1,166,666.67 (33-1/3% of the Settlement Amount) and an award of litigation
                                               15
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 22 of 36




1    expenses in an amount not to exceed $50,000.00. Class Counsel submit that these
2    amounts are fair and reasonable given their investment of time and expense over
3    the nearly three years that they have been litigating this case, their contingent fee
4    risk, and the result that they have achieved for the Putative Class Members. The
5    fees that will be requested are based on the amount that will be paid out to the
6    Class, and are within the range of reasonableness established by Ninth Circuit
7    authority. See, e.g., Knight v. Red Door Salons, Inc., (N.D. Cal. 2009) 2009 U.S.
8    Dist. LEXIS 11149, *17 (observing that class action fee awards average around
9    one-third of the recovery) (citations omitted); see also Vizcaino v. Microsoft Corp.,
10   290 F.3d 1043, 1048 (2002) (“exceptional results” in “absence of supporting
11   precedents” is relevant to fee determination).
12         Class Counsel have expended significant time litigating this matter, with a
13   risk of no recovery. With their application for fees and costs, Class Counsel will
14   provide the Court with a detailed breakdown of their hours worked and fees
15   incurred for a lodestar cross-check. Many courts have found that an award of one
16   third of the common fund is warranted under certain circumstances. See, e.g., In re
17   Heritage Bond Litig., No. 02-ML-1475-DT(RCX), 2005 WL 1594389, at *8-*17
18   (C.D. Cal. June 10, 2005); Ogbuehi v. Comcast of California/Colorado/Florida/
19   Oregon, Inc., No. 2:13-CV-00672-KJM, 2015 WL 3622999, at *11-*12 (E.D. Cal.
20   June 9, 2015); Vasquez v. Coast Valley Roofing, Inc., 266 F.R.D. 482, 492 (E.D.
21   Cal. 2010); In re Med. X-Ray Film Antitrust Litig., No. CV-93-5904, 1998 WL
22   661515, at *6 (E.D.N.Y. Aug. 7, 1998). Class Counsel should be given the
23   opportunity to make such a showing to this Court through their application for fees
24   and costs.
25         Class Counsel shall file their application for fees and costs well in advance
26   of the final approval hearing date, so that Putative Class Members can be fully
27   informed of the fee request and have ample time to consider the request prior to the
28   deadline for objecting and opting out. See In re Mercury Interactive Securities
                                               16
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
         Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 23 of 36




1    Litigation (9th Cir. 2010) 618 F.3d 988, 994. The fee motion will be heard at the
2    same time as the final approval motion.
3                  5. Plaintiffs’ Proposed Enhancement Awards Are Reasonable.
4           Service or incentive awards are typical in class action cases. Rodriguez v.
5    W. Publ’g Corp. (9th Cir. 2009) 563 F.3d 948, 958. In evaluating incentive
6    awards, courts may consider “1) the risk to the class representative in commencing
7    suit, both financial and otherwise; 2) the notoriety and personal difficulties
8    encountered by the class representative; 3) the amount of time and effort spent by
9    the class representative; 4) the duration of the litigation and; 5) the personal benefit
10   (or lack thereof) enjoyed by the class representative as a result of the litigation.”
11   Van Vranken v. Atlantic Richfield Co. (N.D. Cal. 1995) 901 F.Supp. 294, 299.
12   Here, Class Counsel believe that the Class Representative Enhancement award up
13   to the total amount requested of $5,000.00 each is consistent with a fair, just and
14   adequate settlement.1
15          Plaintiffs initiated this case and sought counsel to represent the proposed
16   Class. Plaintiffs met with Class Counsel and provided documentary evidence
17   relevant to the claims in the case. Boyamian Decl., ¶ 25. Each Class
18   Representative also participated in a full day of their own deposition in which they
19   were heavily questioned about the facts and circumstances surrounding their work
20   with Defendants. Plaintiffs also risked their own professional reputation by suing
21   their, alleged, former and current employer. Any potential future employer who
22   searches the internet or runs a background check on Plaintiffs will discover this
23   fact. In a competitive job market, this factor may weigh heavily against them.
24

25
     1
      Plaintiffs Ramon Garcia and Victor Ramirez are not designated as Class
26   Representatives for purposes of this lawsuit and settlement against XPO and
     Macy’s. Mr. Garcia did not perform delivery services during the Class Period
27   when XPO operated the Macy’s warehouse. Similarly, during the Class Period,
     Mr. Ramirez was a contractor carrier and therefore did not attend his scheduled
28   deposition.
                                                17
          Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
               Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 24 of 36




1    Therefore, Plaintiffs have also undertaken risks with respect to their future
2    employment prospects. Id.
3          Plaintiffs will provide a supporting declaration at final approval describing
4    their efforts in this case, the amount of time spent serving the class, and the risks
5    they incurred.
6                 6. The Settlement Administrator Costs are Reasonable.
7          Plaintiffs propose appointing KCC Class Action Services, LLC (“KCC”) as
8    the Settlement Administrator in this case. Class Counsel has elected to use KCC
9    given their involvement in the earlier Garcia I settlement, and because it offered a
10   competitive bid, and because of Class Counsel’s positive prior experiences with it.
11   Boyamian Decl., ¶ 26. Class Counsel also believes KCC has an significant
12   advantage given its familiarity with the issues surrounding class participation and
13   receiving contact in the past from participating Class Members in the Garcia I
14   settlement. KCC’s estimate is attached. Boyamian Decl., Exhibit “2”.
15         The Settlement Administration Costs will be paid from the Gross Settlement
16   Amount. The estimate from KCC provides that the settlement administration costs
17   will equal approximately $16,500.00, in line with the Settlement Agreement. KCC
18   will file a declaration with the Court explaining the basis for the costs above
19   $15,000.00. Settlement Agreement ¶ 13. The final settlement costs and supporting
20   documentation will be submitted to the Court prior to the final approval hearing.
21   The Settlement Administration Costs here are reasonable as compared to the value
22   of the settlement and the work that needs to be performed to administer the
23   Settlement properly.
24         B.     The Class Should be Provisionally Certified.
25         Plaintiffs requests that the Court provisionally certify the Rule 23(b)(3) class
26   for settlement purposes. The purpose of provisional class certification is to
27   facilitate distribution to proposed class members a notice informing them of the
28   terms of the proposed settlement, and the date and time of the final approval
                                               18
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 25 of 36




1    hearing. See Manual for Complex Litigation, Fourth §§ 21.632-33. For purposes
2    of effectuating this Settlement only, Defendants Macy’s and XPO LM do not
3    oppose Plaintiffs’ request to provisionally certify the Putative Class. Settlement
4    Agreement, ¶ 33(e).
5                 1. Standards Governing Approval of Settlement Classes.
6          When considering a motion for preliminary approval of a settlement, the
7    Court must make a threshold determination as to whether the proposed settlement
8    class meets Rule 23 requirements. See Hanlon v. Chrysler Corp. (9th Cir. 1998)
9    150 F.3d 1011, 1019-20. Specifically, under Rule 23(a), the Court must determine
10   whether (1) the proposed class is so numerous that joinder would be impracticable;
11   (2) there are questions of law or fact common to the class; (3) the named plaintiffs’
12   claims are typical of the claims of the proposed class; and (4) plaintiffs and their
13   counsel will adequately and fairly represent the interests of the class. Id. at 1019.
14         Additionally, the action must be maintainable under Fed. R. Civ. P. 23(b)
15   (1), (2), or (3). Id. at 1022. Based on these standards, as further discussed below,
16   the Court should certify the proposed Settlement Class for settlement purposes.
17                2. The Class Satisfies the Requirements of Rule 23(a).
18         The proposed Class satisfies all requirements of Rule 23(a). First, it is
19   sufficiently numerous to satisfy Rule 23(a)(1). “While there is no set number of
20   members required, courts have generally found classes numbering in the hundreds
21   to be sufficient to satisfy the numerosity requirement.” Campbell v. Pricewater-
22   houseCoopers (E.D.Cal. 2008) 253 F.R.D. 586, 594. In this case, the proposed
23   class consists of approximately 300 Putative Class Members who worked for
24   Defendants during the Class Period. Boyamian Decl., ¶¶ 16, 17. This will easily
25   satisfy the numerosity requirement.
26         Second, Rule 23(a)(2) is satisfied because there are questions of law and fact
27   common to the proposed Class. See Mazza v. Am. Honda Motor Co., Inc. (9th Cir.
28   2012) 666 F.3d 581, 589 (“Commonality only requires a single significant question
                                               19
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 26 of 36




1    of law or fact.”). The showing required to satisfy commonality is minimal.
2    Hanlon, 150 F. 3d at 1020. The presence of a single common question that will
3    “drive the resolution of the litigation” is sufficient Campbell v.
4    PricewaterhouseCoopers, LLP (E.D.Cal. 2012) 287 F.R.D. 615, 620. Here,
5    common factual and legal issues include whether Putative Class Members are
6    employees that were improperly classified independent contractors. That issue,
7    alone, satisfies the commonality requirement of Rule 23(a)(2). Boyamian Decl., ¶¶
8    11-13.
9          Third, the typicality requirement of Rule 23(a)(3) is satisfied because the
10   Plaintiffs claims are typical of the claims held by the Putative Class. Typicality is
11   established if representative claims are “reasonably co-extensive with those of
12   absent class members; they need not be substantially identical.” Hanlon, 150 F.3d
13   at 1020. Plaintiffs’ claims arise out of the same factual and legal circumstances as
14   the claims of Putative Class Members. Plaintiffs contend that, like all Putative
15   Class Members, they were unlawfully classified as independent contractors,
16   regularly worked unpaid overtime hours, were deprived meal and rest period
17   breaks and premiums, were not given accurate wage statements, and are ‘aggrieved
18   employees’ under PAGA. Because Defendants’ business practices, about which
19   the Plaintiffs complain, were uniform and impacted all Putative Class Members,
20   Plaintiffs’ claims against Defendants are typical of those of the Class. Boyamian
21   Decl., ¶ 13.
22         Fourth, Plaintiffs’ Counsel satisfy the adequacy requirement of Rule
23   23(a)(4), as well as the requirements of Rule 23(g). Rule 23(a)(4) requires that the
24   Parties fairly and adequately protect the interests of the class. The adequacy
25   requirement is met where the named plaintiffs and their counsel do not have
26   conflicts of interest with other putative class members, and the named plaintiffs
27   and their counsel will vigorously prosecute the interests of the class. Hanlon, 150
28   F.3d at 1020. Here, Plaintiffs and their experienced class counsel will more than
                                               20
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 27 of 36




1    adequately represent the Putative Class. There are no conflicts and Class
2    Representatives have claims that are in line with those of the Class. Plaintiffs have
3    diligently participated in the litigation by communicating regularly with counsel
4    and providing documents and information about the Class claims. Boyamian
5    Decl., ¶ 25.
6          Rule 23(g)(1) requires courts, when appointing class counsel, to consider:
7    (1) the work counsel has done in identifying or investigating potential claims in the
8    action; (2) counsel’s experience in handling class actions, other complex litigation
9    and the type of claims asserted in the action; (3) counsel’s knowledge of the
10   applicable law; and (4) the resources that counsel will commit to its representation.
11   Here, Class Counsel have investigated and prosecuted the claims; have extensive
12   experience in class action litigation, including wage-and-hour claims, and have
13   been appointed Class Counsel in numerous other cases; and have demonstrated that
14   they have the ability and resources to vigorously pursue the claims. Boyamian
15   Decl., ¶¶ 2-6. For these reasons, Plaintiffs’ Counsel and Plaintiffs meet the
16   adequacy requirement of Rule 23(a)(4). Plaintiffs’ Counsel should be appointed as
17   Class Counsel pursuant to Rule 23(g).
18                   3. The Class Meets the Requirements of Rule 23(b)(3).
19         The Putative Class meets the requirements of Rule 23(b)(3) because
20   common questions “predominate over any questions affecting only individual
21   members,” and class resolution is “superior to other available methods for the fair
22   and efficient adjudication of the controversy.”
23         First, the Putative Class satisfies the predominance requirement, which
24   examines whether the proposed classes are “sufficiently cohesive to warrant
25   adjudication by representation.” Hanlon,150 F.3d at 1022. “When common
26   questions present a significant aspect of the case and they can be resolved for all
27   members of the class in a single adjudication, there is clear justification for
28   handling the dispute on a representative rather than on an individual basis.” Id.
                                               21
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 28 of 36




1    Here, common issues predominate because Plaintiffs’ claims turn on a common
2    liability issue suited to class-wide adjudication: whether or not the Putative Class
3    Members are employees or properly classified as independent contractors under
4    California law, based on the job duties and expectations applicable to all Drivers
5    and Helpers. Whether or not Drivers and Helpers are considered independent
6    contractors under California law is an inherently common question that
7    predominates over any individualized issues. Liability for Plaintiffs’ state law
8    claims stem from this threshold question and thus depend upon common proof.
9    Boyamian Decl., ¶ 14.
10         Second, Rule 23(b)(3) is satisfied because resolution of the issues in this
11   case on a class-wide basis is “superior to other available methods for the fair and
12   efficient adjudication of the controversy.” See Hanlon, 150 F.3d at 1023. The
13   alternative to a single class action–numerous individual actions–would be
14   inefficient and unfair. See, e.g., Custom LED, LLC v. eBay, Inc., (N.D. Cal. 2013)
15   2013 U.S. Dist. LEX1S 122022 (superiority established because a “class action
16   would achieve the resolution of the putative class members’ claims at a lower cost
17   and would reduce the likelihood of inconsistent determinations”). Class actions
18   are generally found to be superior where individual claims are relatively small,
19   there is a large volume of individual claims, individuals lack a compelling interest
20   in controlling their own litigation, and there would be a strain on judicial resources
21   if individual claims were filed. See Wang v. Chinese Daily News, Inc. (C.D. Cal.
22   2005) 231 F.R.D. 602, 614.
23                   4. Summary of the Terms of the Proposed Settlement Agreement
24                       and Release of Claims.
25         The complete details of the Settlement are contained in the Joint Stipulation
26   of Class Action Settlement and Release, signed by the Parties (Exhibit “1” to the
27   Boyamian Declaration). A summary of the settlement’s primary terms follows:
28                             (i)    Class Definition
                                               22
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 29 of 36




1             The Class is comprised of all individuals who performed services as Drivers
2    and/or Helpers delivering Macy’s products and/or furnishings, who did not sign a
3    Delivery Service Agreement with Defendants, and who were tendered loads at the
4    location identified as the Macy’s Logistic and Operations Distribution Center,
5    1208 Whipple Road, Union City, California 94587, between December 28, 2014,
6    and the Preliminary Approval Date.
7                               (ii)    Settlement Amount
8             The Settlement Agreement provides that Defendant XPO will pay three
9    million five hundred thousand dollars ($3,500,000.00) to fund a common
10   settlement fund. Settlement Agreement ¶ 1(m). In exchange, Defendants XPO
11   LM will receive a complete release as to the claims that were or could have been
12   asserted in this suit. Defendant Macy’s will receive a complete release as to the
13   claims that were or could have been asserted in this suit, limited only to the time
14   period beginning December 28, 2014 through the Preliminary Approval Date (the
15   statutory period prior to this was covered in the first settlement with defendant
16   Eletto). The gross settlement amount of $3,500,000.00 includes the amount to be
17   distributed to the Putative Class members, attorneys’ fees and costs, the Class
18   Representative Enhancements, PAGA Payment, and settlement administration
19   costs.
20                              (iii)   Allocation of Payments and Distribution to
21                                      Class Members
22            This is not a mandatory claims-made settlement. Putative Class Members
23   will receive a portion of the Net Settlement Amount as long as they do not opt out
24   of the Settlement by submitting valid and timely exclusion forms to the Settlement
25   Administrator, as set forth below and as explained in the Notice. However, all
26   Putative Class Members will be given the opportunity to submit a Verified Claim
27   Form to specify the number of days they believed they worked within the Class
28
                                               23
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 30 of 36




1    Period, subject to a reasonable adjustment after consultation with the Settlement
2    Administrator and the Parties. Settlement Agreement, ¶ 10(b)(ii), (c)(ii).
3          Payments to Putative Class Members from the Net Settlement Amount shall
4    be allocated 85% as penalties and interest with the corresponding issuance of a
5    Forms 1099-MISC, and 15% will be allocated as wages to be reported on an IRS
6    Form W-2. The Settlement Administrator will calculate the individual settlement
7    awards to eligible Putative Class Members, and withhold federal, state and local
8    tax from the portion allocated as wages.
9          The Net Settlement Amount will be divided between the Putative Class
10   Member Drivers and Helpers with 60% of the amount earmarked for distribution to
11   Putative Class Member Drivers, and 40% earmarked for distribution to Putative
12   Class Member Helpers. This division of the Net Settlement Amount was
13   developed because Drivers earned a higher daily fixed rate than Helpers earned.
14   Settlement Agreement, ¶ 10(b), (c).
15         In order to calculate each Putative Class Member’s share of the settlement,
16   the Settlement Administrator will use the following formulas:
17         The proportionate share of the Driver Net Settlement Amount for each
18   Settlement Class Member Driver who returns a Verified Claim Form shall be that
19   Settlement Class Member Driver’s numerator divided by the denominator. The
20   numerator for each Settlement Class Member Driver who returns a Verified Claim
21   Form shall be the total number of days reported by that Settlement Class Member
22   Driver, subject to a possible reasonable adjustment necessarily made after
23   consultation among the Settlement Administrator and counsel for the Parties. The
24   denominator for each Settlement Class Member Driver who returns a Verified
25   Claim Form shall be the total number of days worked by all Settlement Class
26   Member Drivers, which has been calculated by an intensive review of the
27   Defendants’ records. The Settlement Administrator will multiply the Driver Net
28   Settlement Amount by the proportionate share of each Settlement Class Member
                                               24
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 31 of 36




1    Driver who returns a Verified Claim Form to determine that Settlement Class
2    Member Helper’s settlement share.
3          The Settlement Class Member Drivers that do not submit a Verified Claim
4    Form reporting the number of days they worked will share equally in the Driver
5    Net Settlement Amount that has not been claimed by those Settlement Class
6    Member Drivers who submit verified claim forms. Settlement Agreement, ¶ 10(b).
7          The proportionate share of the Helper Net Settlement Amount for each
8    Settlement Class Member Helper who returns a Verified Claim Form shall be that
9    Settlement Class Member Helper’s numerator divided by the denominator. The
10   numerator for each Settlement Class Member Helper who returns a Verified Claim
11   Form shall be the total number of days reported by that Settlement Class Member
12   Helper, subject to a possible reasonable adjustment necessarily made after
13   consultation among the Settlement Administrator and counsel for Defendants and
14   Plaintiffs. The denominator for each Settlement Class Member Helper who returns
15   a Verified Claim Form shall be the total number of days worked by all Settlement
16   Class Member Drivers. The Settlement Administrator will multiply the Helper Net
17   Settlement Amount by the proportionate share of each Settlement Class Member
18   Helper who returns a Verified Claim Form to determine that Settlement Class
19   Member Helper’s settlement share.
20         The Settlement Class Member Helpers who do not submit a Verified Claim
21   Form reporting the days that they worked will share equally in Helper Net
22   Settlement Amount that has not been claimed by those Settlement Class Member
23   Helpers who submit verified claim forms. Settlement Agreement, ¶ 10(c).
24         Checks issued to Settlement Class Members pursuant to this Settlement shall
25   remain negotiable for a period of one-hundred and eighty (180) days from the date
26   of mailing. Settlement Class Members who fail to negotiate (i.e., cash or deposit)
27   their check(s) within the 180 day window shall remain subject to the terms of this
28   Settlement. After the expiration of the 180 days, the sum of any un-cashed/un-
                                               25
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 32 of 36




1    deposited checks shall be distributed to the Legal Aid Society – Employment Law
2    Center. Settlement Agreement, ¶ 10(d).
3          All compensation disputes will be resolved and decided by the Settlement
4    Administrator after conferring with counsel for the Parties. The Settlement
5    Administrator’s decision on all disputes will be final and non-appealable.
6    Settlement Agreement, ¶ 10(e). Under no circumstance will the Gross Settlement
7    Amount or any portion thereof revert back to Defendants. Settlement Agreement,
8    ¶¶ 10(d), 11(d).
9                       (iv) Attorneys’ Fees, Costs, and Enhancement Fees
10         Class Counsel may apply for, and Defendants will not oppose, an award of
11   attorneys’ fees in an amount up to one-third (33-1/3%) of the Gross Settlement
12   Amount (one million one hundred sixty-six thousand six hundred and sixty-six
13   dollars and sixty-seven cents (or $1,166,666.67), and costs of up to $50,000.00, all
14   of which shall be paid exclusively from the Gross Settlement Amount. In the event
15   that Class Counsel are not awarded their requested fees and costs, in whole or in
16   part, no non-awarded fees or costs shall revert to Defendants, instead will revert to
17   the Net Settlement Amount. Settlement Agreement, ¶ 10(e).
18         The Class Representative Enhancement is in addition to the Plaintiffs’
19   individual settlement award. In exchange for the Class Representative
20   Enhancement (up to but not to exceed $5,000.00 each), the Class Representatives
21   must execute a general release in favor of Defendants. Defendants will not oppose
22   each Plaintiffs’ enhancement petition so long as it does not exceed $5,000.00. In
23   the event that the Class Representatives are not awarded the requested $5,000.00,
24   in whole or in part, no part of the requested award shall revert to Defendants, but
25   instead shall revert to the Net Settlement Amount. Settlement Agreement, ¶ 10(e).
26                         (v)   Costs of Settlement Administration
27         The Settlement Administrator shall be entitled to payment, from the Gross
28   Settlement Amount, for the reasonable costs of administering this settlement. In
                                               26
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 33 of 36




1    the event that the Settlement Administrator’s reasonable costs of administering this
2    settlement exceed $20,000.00, the Settlement Administrator shall file a declaration
3    with the Court explaining the basis for the costs above $20,000.00 and seeking
4    approval for payment of the additional reasonable costs out of the amount
5    remaining from the Net Settlement Amount. The Settlement Administrator shall
6    not be paid for costs above $15,000.00 absent Court approval. Settlement
7    Agreement, ¶ 13.
8                        (vi)   Administration of Notice and Opt-Out Process
9          This Settlement is not a claims-made settlement. Putative Class Members
10   do not need to submit claims in order to participate in the Settlement, however,
11   Putative Class Members are encouraged to submit a Verified Claim Form in order
12   to receive a more accurate distribution. The Notice and Verified Claim Form,
13   attached to the Settlement Agreement as Exhibit “A” and Exhibit “A-1”, shall be
14   sent by the Settlement Administrator to the Putative Class Members, by first class
15   mail. The Notice shall notify each Putative Class Member of the pendency of this
16   suit, the nature of the claims, and the fact of partial settlement. In addition, the
17   Notice will notify Putative Class Member that they may submit a Verified Claim
18   Form, attesting to the number of days that they delivered Macy’s products that
19   were tendered to them at the Whipple Road location, at any time from December
20   28, 2014, through the Preliminary Approval Date. Settlement Agreement, ¶ 31.
21         Within fourteen (14) calendar days of the Preliminary Approval Date,
22   Defendant XPO will provide the Settlement Class’s identifying information to the
23   Settlement Administrator. In the event there is missing contact information, the
24   Parties will make their best efforts to obtain and provide the approximate, last-
25   known data/information. Within twenty-one (21) calendar days of the Preliminary
26   Approval Date, the Settlement Administrator will mail the Notice and Verified
27   Claim Form to the Settlement Class. Settlement Agreement, ¶ 14.
28
                                               27
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 34 of 36




1            Putative Class Members will have forty-five (45) days in which to postmark
2    objections, disputes, and/or requests for exclusion. The Settlement Administrator
3    will skip-trace returned mail and re-mail within five days. Under no circumstances
4    will this extend the period for post-marking objections, disputes, and/or requests
5    for exclusion claims by more than an additional fifteen (15) days. Settlement
6    Agreement, ¶ 16. If an envelope so mailed has not been returned within thirty (30)
7    days of the mailing, it will be presumed that the Putative Class Member received
8    the Notice. Settlement Agreement, ¶ 17.
9                          (vii) Disputes, Requests for Exclusion and Objections
10           The Notice shall provide forty-five (45) days from the mailing date of the
11   Notice for each Putative Class Member to (1) submit a Verified Claim Form; (2)
12   opt out of the Settlement; or (3) object to the settlement. Settlement Agreement, ¶
13   21.
14           As Putative Class Members will not be allocated an initial number of days
15   worked, but will instead be given an opportunity to submit a Verified Claim Form,
16   disputes can only arise if the Settlement Administrator and the Parties make a
17   reasonable adjustment to the figure claimed on a Verified Claim Form. In such a
18   circumstance, the Settlement Administrator will have the authority to resolve a
19   dispute stemming from a reasonable adjustment made on the Putative Class
20   Member’s Verified Claim Form. Settlement Agreement, ¶ 15.
21           Unless otherwise agreed to in writing by counsel for Plaintiffs and
22   Defendants, no opt out request will be accepted if postmarked to the Settlement
23   Administrator more than forty-five (45) calendar days after the date the Notice was
24   mailed to the Putative Class Member. All original opt out requests shall be sent
25   directly to the Settlement Administrator at the address indicated on the Notice and
26   the Settlement Administrator will forward such opt out requests to Class Counsel
27   and Defense Counsel. The Settlement Administrator will certify jointly to Class
28   Counsel and Defense Counsel the number of all Putative Class Members who have
                                                 28
           Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
                Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
       Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 35 of 36




1    submitted opt out requests, objections and/or disputes. During the forty-five (45)
2    day period after the date the Notice is mailed to Putative Class Members, the
3    Settlement Administrator will provide this information beginning on the 15th day
4    after the Notice is mailed, and will update this information every following seven
5    (7) days. Settlement Agreement, ¶ 22.
6            No later than twenty-one (21) calendar days prior to the Final Approval
7    Hearing, the Settlement Administrator will submit a list to Class Counsel and
8    Defense Counsel of all timely, valid opt out requests, disputes and all objections
9    received from Putative Class Members. Settlement Agreement, ¶ 23. Defendants
10   have the option of withdrawing from the settlement if seven percent (7 %) or more
11   of the Putative Class Members opt out of the Settlement. Settlement Agreement, ¶
12   24.
13           Any Putative Class Member wishing to object to the Court’s approval of this
14   Settlement shall file any such written objections and/or memorandums of points
15   and authorities in support thereof with the Court and shall serve Class Counsel and
16   Defense Counsel no later than forty-five (45) days from the mailing of the Notice.
17   Settlement Agreement, ¶ 25.
18           A Putative Class Member who has submitted an opt-out request may not
19   submit any objections to the Settlement. Any Putative Class Member who fails to
20   file a timely written objection shall be foreclosed from objecting to this Settlement.
21   Settlement Agreement, ¶ 25. Class Counsel and Defense Counsel shall file any
22   response to any objections filed by objecting Putative Class Members at least
23   seven (7) calendar days before the Final Approval Hearing. Settlement
24   Agreement, ¶ 26.
25                         (vii) Release of Claims
26           Upon the Final Approval Date, Putative Class Members who do not timely
27   opt out shall fully release and discharge the Releasees from all claims, whether
28   known or unknown, that were alleged or asserted, or that could have been alleged
                                                 29
           Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
                Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
        Case 3:16-cv-04440-WHO Document 103 Filed 05/13/19 Page 36 of 36




1    or asserted based upon the factual allegations set forth in the operative complaint,
2    in the Action, or in which any way arose out of or relate to the services they
3    performed for Defendants Macy’s or XPO LM at the Macy’s Logistics and
4    Operations distribution center, located at 1208 Whipple Road, Union City,
5    California 94587 from December 28, 2014 to the Preliminary Approval Date.
6    Settlement Agreement, ¶ 31. Finally, Plaintiffs have agreed to execute a general
7    release of all claims against Defendants, both known and unknown. This is further
8    reason to grant the service payments sought. Settlement Agreement, ¶¶ 32-33;
9    Boyamian Decl. ¶ 26.
10   VII. CONCLUSION
11         For all of the reasons set forth above, Plaintiffs’ respectfully request that this
12   Court certify the proposed class for settlement, and to grant preliminary approval
13   of the class action settlement.
14

15    Dated May 13, 2019               BOYAMIAN LAW, INC.
                                       LAW OFFICES OF THOMAS W. FALVEY
16                                     JML LAW, APLC
17

18                                     By: /s/ Michael H. Boyamian
19                                         Michael H. Boyamian
                                           Attorneys for Plaintiffs and Putative Class
20

21

22

23

24

25

26

27

28
                                               30
         Notice of Motion and Motion for Preliminary Approval of Class Action Settlement;
              Memorandum of Points and Authorities - Case No. 3:16-cv-04440-WHO
